Opinion by
Tilson, J.
The record showed that the imported merchandise is used in conjunction with other articles, not imported, in the manufacture or production of automobile tires. However, the record failed to establish that the imported merchandise is an integral, constituent, or component part without which the article to which it is to be joined could not function as such article. The evidence likewise failed to establish that the article to which the imported merchandise is to bp joined, is a machine, in and of itself. On the record presented the protest was overruled for failure of proof.